Citation Nr: 1608826	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (CTS), to include as secondary to service-connected status post ganglion cyst removal.
 
2.  Entitlement to increases in the "staged" (30 percent prior to October 8, 2015, and 50 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).
 
3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2013 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied service connection for left CTS and a compensable rating for bilateral hearing loss, and granted service connection for PTSD, rated 30 percent.  

In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2014, the Board remanded these matters for additional development.  These matters were again before the Board in January 2015, when they were remanded for additional development.  On remand, an interim (November 2015) rating decision increased the rating for PTSD to 50 percent, effective October 8, 2015.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the appeal of that issue continues.  AB v. Brown, 6 Vet. App. 35 (1993).

[As noted in the Board's January 2015 decision, the Board's March 2014 decision included a remand of the issue of entitlement to a TDIU rating.  The AOJ had not adjudicated a claim for TDIU; however, the Board found that a claim for TDIU was raised in the context of the Veteran's other pending claims on appeal, and remanded the matter for development and adjudication by the AOJ.  Pursuant to the remand the AOJ wrote the Veteran a letter requesting him to provide information necessary for the processing of such claim to proceed.  He did not respond; hence, the Board found, in the prior decision, that he has abandoned such raised claim.  As noted below, the matter of TDIU has not been re-raised on remand.]  

A claim of service connection for traumatic brain injury (TBI) was raised by the record in a December 2012 private medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The matter of the ratings assigned for PTSD is being REMANDED to the AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Left CTS was not manifested in, and is not shown to be related to, the Veteran's active duty service, or to his service-connected status post ganglion cyst removal.

2.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or Level IV in the left. 


CONCLUSIONS OF LAW

1.  Service connection for left CTS is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2011 (service connection for left CTS-on a direct basis and increased rating for hearing loss) and November 2011 (secondary service connection for left CTS), VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

At the December 2013 Board hearing, the undersigned explained the nature of the issue to the Veteran and the type of evidence he should submit to support the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.  (The Board's March 2014 remand included instruction to provide the Veteran the opportunity to present testimony before the Board regarding his left CTS.  He was scheduled for a December 2014 Board hearing in the matter.  In December 2014, his attorney withdrew the hearing request.  See 38 C.F.R. § 20.704(d)).

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured, to include updated treatment records obtained pursuant to the Board's March 2014 and January 2015 remand instructions.  A VA (fee-basis) audiological examination was conducted in July 2011 and a VA (fee-basis) left wrist examination was conducted in December 2011.  Pursuant to the Board's March 2014 and January 2015 remand instructions, the AOJ arranged for November 2015 VA (fee-basis) left wrist and audiological examinations.  The Board finds that the reports of those examinations contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board further finds that there has been substantial compliance with the guidance in the Board's March 2014 and January 2015 remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including CTS, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran's STRs reflect treatment for a recurrent ganglion cyst on the dorsum (back) of the left wrist, to include symptoms of pain and numbness.  (See, e.g., September 1966 STR, noting excision of an intermittently painful ganglion cyst on dorsum of left hand, and October 1966 STR, noting symptoms post cyst excision).  His STRs are silent regarding left CTS.  

Following separation from service, the Veteran received additional treatment for his recurrent ganglion cyst, (see, e.g., July 1968 and March 1969 VA treatment records, noting treatment for recurrent ganglion cyst on dorsum of left hand), and was granted service connection for such disability and the resulting scars, (see July 1969 rating decision).  VA treatment records note additional treatment for the service-connected ganglion cyst disability/residuals of cyst removal affecting the dorsum of the left hand/wrist.  

On April 1978 VA examination (associated with a request for an increased rating for the service-connected post ganglion cyst removal), the Veteran complained of recurrent pain in the left wrist area that radiated up the left forearm into the elbow.  He reported swelling with prolonged use of the left hand, as well as decreased grip strength secondary to pain.  The examiner noted that no neurological deficit was found and that the Veteran was neurologically normal.  The diagnosis was symptomatic postoperative ganglions of the left wrist and hand.

On May 2006 VA examination, the Veteran's service-connected post ganglion cyst removal was noted to have progressed to include residuals of painful and reduced range of motion, to include weakness, stiffness, and giving way; a July 2006 rating decision increased the rating for that disability.

A December 2006 VA treatment record notes aching in the left wrist and at the base of the left thumb and left index finger.  The assessment was hand and wrist pain.  In August 2007, the Veteran reported aching, but no pain.  In a separate August 2007 treatment record, the Veteran reported pain across and on the radial side of the wrist.  He also reported an ache going across to his second and third knuckles.  There was no erythema or swelling, but the clinician noted minimal tenderness of the thenar muscles and minimally decreased extension.  The assessment was wrist and hand pain.  In November 2007, he complained of left ulnar pain without paresthesia.  Tinel and Phalens signs were negative.  Imaging showed a prominent ulnar styloid and the diagnosis was a probable triangular fibrocartilage complex (TFC) tear.  

A February 2008 VA treatment record notes that imaging showed a TFC tear and two cysts; he was placed on the list for arthroscopy; the surgery was later cancelled.  In March 2009, he reported worsening left hand/wrist pain and increased left hand weakness.  He denied any tingling or numbness.  On examination, there was no swelling or erythema and there were no palpable cysts.  Tactile perception was intact, and there was minimally decreased strength in the left thumb.  

A March 2011 VA treatment record notes that the Veteran was last seen two years prior and was reporting that his left wrist was bothering him again.  On examination, there was minimally decreased dorsiflexion of the left wrist.  Testing was ordered to rule out CTS.  EMG testing revealed mild to moderate bilateral CTS; wrist braces were recommended.  

Subsequent VA treatment records note additional complaints of, and treatment for, left CTS symptoms, to include hand/wrist pain and occasional numbness of the thumb and index finger.  

In April 2011, the Veteran filed a claim of service connection for left CTS.  In his October 2011 notice of disagreement, he clarified that he believed that his left CTS were related to his service-connected post ganglion cyst removal.  

On December 2011 VA (fee-basis) examination, the Veteran reported that his symptoms of left CTS had their onset in August 2010, with diagnosis in June 2011.  The examiner confirmed the diagnosis of left (and right) CTS and noted that such disability was related to a left wrist scar.  The examiner opined that the Veteran's left CTS was less likely than not related to service-connected post ganglion cyst removal because the cysts were on the dorsal aspect of the left wrist and the median nerve, which is entrapped with CTS, is on the ventral or median surface.  The examiner opined that a ganglion cyst on the dorsal aspect would not progress to, or cause, the development of CTS.  

In March 2013, the Veteran provided a report of a December 2012 private examination, when the provider noted the Veteran's report of repetitive motion duties in active service, and opined that such activities resulted in hand/wrist trauma/CTS.  

In a March 2014 brief, the Veteran's attorney summarized the Veteran's prior lay statements alleging that his left CTS symptoms had their onset in service and had persisted since that time, noting that the Veteran is competent to describe symptoms capable of lay observation.  The attorney asserted that the December 2012 private opinion was supported by adequate rationale as to a nexus between the Veteran's active service and his current left CTS.  The attorney also noted that the Veteran had previously claimed service connection based on a theory of secondary service connection, but that he lacked the requisite expertise to determine the etiology of his left CTS; the attorney asserted that service connection was warranted on a direct basis.  

In a December 2014 brief, the Veteran's attorney noted the Veteran's complaints on 1978 VA examination of pain radiating into the elbow and asserted, with reference to a Mayo Clinic and University of California, San Francisco, Department of Orthopaedic Surgery, Sports Medicine (UCSF) webpages, that such symptoms are consistent with left CTS, but not with ganglion cyst.  The attorney additionally asserted that the Veteran's complaints of reduced grip strength were related to CTS, citing a National Institutes of Health, National Institute of Neurological Disorders and Stroke (NINDS) webpage.  The Veteran's attorney further asserted that the December 2012 private opinion had a complete rationale, based on the Veteran's competent report of his personal experiences and symptoms concerning repetitive motions and the resulting symptoms.  

On November 2015 VA examination (pursuant to the Board's prior remands), the examiner confirmed a diagnosis of left CTS, evaluated as mild incomplete paralysis of the median nerve.  The Veteran reported symptom onset in February 2013, and described the symptoms as including a weak wrist, as well as burning and numbness in the finger tips.  The examiner provided a negative nexus opinion with respect to both direct and secondary causation.  In his rationale for direct service connection, the examiner noted the Veteran's report that he typed some, but not a lot, and did not engage in the type of repetitive motion (i.e., use of tools) associated with development of CTS.  The examiner further opined that if the Veteran had engaged in such activities, CTS would have manifested during active service, not 42 years later.  With respect to secondary service connection, the examiner opined that ganglion cysts on the dorsum of the left/wrist hand have no connection or relationship to (i.e., did not cause or aggravate) CTS because the affected (median) nerve is located on the palmer side of the wrist/hand.

The Board notes that the December 2011 and November 2015 VA examinations were based on examination and interview of the Veteran and consideration of the clinical record.  The November 2015 examiner, in particular, noted that he reviewed all medical records in the record (which would include the April 1978 examination) prior to opining that the Veteran's left CTS was less likely than not related to service or to service-connected disability.  With respect to the December 2011 VA examination report, the Board acknowledges that the examiner wrote that left CTS was related to a scar on the dorsum of the wrist, but that appears to be a cut-and-paste error, as the same language was included under several diagnoses and is contradicted by the narrative discussion, in the opinion section, that the ganglion cysts and left CTS were unrelated due to their respective locations (i.e., that a cyst (or resulting scar) on the dorsum of the hand/wrist would not affect the median nerve on the ventral/median surface).  .

The Board also acknowledges that the November 2015 VA examiner did not, as the Board requested, provide a clear alternative etiology for the Veteran's left CTS.  However, the Board notes that its instructions in that regard requested, in pertinent part, that the examiner specifically comment as to whether the claimed disability was related to the Veteran's active service or to his service-connected disability, which the examiner did.  Furthermore, affirmatively establishing the actual etiology of the Veteran's left CTS is not critical to the determination as to whether such disability is related to active service/service-connected disability.  Consequently, the Board finds that there has been substantial compliance with the Board's January 2015 remand instructions (see Dyment, supra), and that the VA examinations are probative evidence weighing against the Veteran's claim.

The Board has considered the Veteran's attorney's argument that the April 1978 VA examination indicates a manifestation of left CTS at that time (i.e., sooner than 42 years after service), as well as the cited treatise evidence.  The Board acknowledges that the Mayo Clinic webpage describes tingling or numbness (although not pain, as alleged by the Attorney) extending up the arm as a symptom of CTS, that the NINDS webpage notes that reduced grip strength can be a symptoms of CTS, and that the UCSF webpage states that ganglion cysts can put pressure on nearby nerves.  However, in addition to being very general (and not specific to the Veteran's medical condition), the Board notes that the cited articles do not contradict the findings on VA examination (or support the Veteran's claim/attorney's argument).  

While CTS may cause symptoms that extend up the arm to the elbow, as stated in the submitted treatise evidence, contrary to the Veteran's attorney's assertion, neither the Mayo Clinic nor the UCSF webpages indicate that such symptom is not also associated with ganglion cysts (or residuals of their removal).  Similarly, while reduced grip strength may be associated with CTS, the NINDS webpage does not indicate that such symptom cannot also be associated with ganglion cysts or their removal.  Additionally, while ganglion cysts in general may, as indicated in the UCSF website, place pressure on nearby nerves, the December 2011 and November 2015 VA examiners opined that the Veteran's ganglion cysts had no relation to (did not cause or aggravate) the Veteran's CTS because, in this specific case, the cysts and the affected nerve were located in different parts of the wrist/hand.   

The April 1978 VA examiner noted, after physically examining the Veteran, that there were no neurological symptoms and attributed the Veteran's complaints to symptomatic postoperative residuals of ganglion cyst removal.  Thus, the Board finds that the Mayo Clinic article, which merely notes that radiating symptoms can be related to CTS does not contradict the findings on April 1978 VA examination, which are specific to the Veteran, that his symptoms were caused by his service-connected post ganglion cyst removal.  The Board also notes that the Veteran's decreased grip strength has been clinically associated with his status post ganglion cyst removal (see, e.g., April 1978 VA examination report, noting decreased grip strength secondary to pain and diagnosis of symptomatic post ganglion cyst removal.)  In addition, the Board finds that the December 2011 and November 2015 VA examiners' findings, which are specific to the Veteran, nothing that his CTS is not related to his ganglion cysts - due to their differing locations - are not contradicted by the UCSF website, which merely notes the general potential for cysts to affect nerves that are nearby.  Consequently, the Board finds that the cited treatise evidence is neither specific to the Veteran, so as to support his claim, nor contradictory of the medical evidence of record weighing against his claim.

Furthermore (and on an independent basis), even if the April 1978 findings were evidence that left CTS had manifested at that time, they were documented nearly a decade after separation from active service, well outside the one-year presumptive period for organic diseases of the nervous system.  Additionally, while the November 2015 VA examiner referred to CTS being diagnosed 42 years after service, the critical part of his opinion was that CTS related to active service duties would manifest during active service, not years later.  Thus, even if the April 1978 VA examination documented left CTS 10 years postservice (and the Board finds that it does not), it does not support the Veteran's claim that such disability is related to his active service or to a service-connected disability.

Regarding the Veteran's attorney's argument as to the sufficiency of the private examiner's rationale (and the probative weight to be assigned to that examination report), the Board notes that the December 2012 private examination report refers, in general terms, to repetitive motions/activities, both those the Veteran alleges that he performed and those necessary to cause CTS.  The private examiner also did not address the significance (if any) between the Veteran's active service and onset of CTS.  In contrast, the November 2015 VA examiner, after interview and examination of the Veteran, explained that the Veteran did not engage in the type of repetitive motion/activity that causes CTS, and further opined that, if he had, CTS would have manifested during active service.  As the November 2015 VA examiner's opinion addressed the Veteran's specific activities on active duty (in the context of what activities cause CTS), and provided further rationale that CTS related to performance of duties on active service would have manifested during such service, the Board finds that it is entitled to greater probative weight than the December 2012 private opinion (and that the benefit-of-the-doubt is not for application in weighing the medical evidence of record.)

The Board has also considered the Veteran's lay assertions that his left CTS is related to either his activities in service or to his service-connected status post ganglion cyst removal.  While laypersons are competent to report symptoms capable of lay observation, the diagnosis of CTS, a neurological disability, is a complex medical question, and neither the Veteran nor his attorney have indicated that they have the required training or expertise to competently opine as to the etiology of the Veteran's left CTS.  38 C.F.R. § 3.159(a)(1).  Consequently, the Board finds that the Veteran's lay statements, and those of his attorney, are contradicted by the (objective, probative) medical evidence of record and are not competent evidence in support of his claim.

In summary, the most probative competent (medical) evidence of record indicates that the Veteran's left CTS is not related to (caused or aggravated by) his active service or his service-connected status post ganglion cyst removal.  Consequently, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance, Francisco v. Brown, 7 Vet. App. 55, 58 (1994), and the relevant temporal focus is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged" ratings may be assigned.  Id.   

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average puretone thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

As noted above, in a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings, and the "look back" period extends to one year prior to the filing of the claim for increased rating.  The Veteran filed his claim in April 2011.  Consequently the period for consideration is from April 2010.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A May 2011 VA treatment record notes the Veteran's request to be referred to audiology for complaints of hearing loss, worse in the left ear.  

On July 2011 VA (fee-basis) audiological evaluation, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
35
45
32.5
LEFT
40
70
85
95
72.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 82 percent in the left.  The examiner noted that functional limitations included decreased ability to hear or understand the television, conversations, and the telephone.

On October 2011 VA audiometry, the Veteran reported progressively worsening hearing loss.  He denied otalgia, otorrhea, aural fullness, vertigo, or frequent ear infections.  Audiometry showed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
30
30
20
LEFT
30
55
75
90
62.5

Speech audiometry was conducted, but the Maryland CNC list was not used.  (See 38 C.F.R. § 4.85(a)).  Additional testing was recommended due to the asymmetrical nature of the hearing loss.

November 2011 VA imaging revealed no abnormal enhancing lesion within the internal auditory canal to suggest vestibular schwannoma.  Chronic small arterial distribution ischemic changes were noted.  (An unrelated left soft tissue cyst was incidentally noted.  See January 2012 VA treatment record.)  

In March 2013, the Veteran provided a report of a December 2012 private examination, in which the private examiner reviewed an October 2012 private audiogram that recorded puretone thresholds as:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
30
35
25
LEFT
25
55
70
75
56.25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left.  The October 2012 private audiologist noted the Veteran's complaints of difficulty hearing normal conversational speech, especially when background noise is present.  The December 2012 private examiner opined that the Veteran's hearing loss was noncompensable for VA purposes, and explained to the Veteran how VA assigns hearing loss disabilities ratings, noting that a Veteran who must use hearing aids may still have a noncompensable VA disability rating. 

In December 2013, the Veteran testified that he could not hear out of his left ear and that his right ear was "fuzzy."  He stated that his hearing loss had worsened since his last examination.  In a March 2014 brief, the Veteran's attorney summarized the Veteran's lay testimony that the 0 percent rating assigned did not accurately reflect his level of hearing loss disability and requested a new audiological examination.  

On October 2015 VA (fee-basis) audiological evaluation, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
40
60
36.25
LEFT
50
60
80
95
71.25
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left.  The examiner noted the Veteran's report that his overall functional impairment from hearing loss was decreased hearing, primarily on the left.  

The first indication in the record that the Veteran's hearing had worsened was his May 2011 request for hearing assessment.  (That assessment was conducted in October 2011, but the Maryland CNC test was not used for speech recognition evaluation and the examination is not adequate for VA rating purposes).  On July 2011 VA examination, the Veteran's hearing acuity was Level I in the right ear and Level IV in the left ear, warranting (under Table VII) a 0 percent rating under Code 6100.  On October 2012 private examination (using the Maryland CNC test), the Veteran's hearing acuity was Level I in the right ear and Level II in the left, again warranting a 0 percent rating.  On October 2015 VA examination, the Veteran's hearing acuity was Level II in the right ear and Level IV in the left, warranting a o percent rating.  An exceptional pattern of hearing loss (so as to warrant rating under alternate criteria) was not shown at any point during the relevant time period.

At no time during the relevant time period was the Veteran's hearing acuity worse than Level II in the right ear and Level IV in the left.  Therefore, a schedular compensable rating is not warranted.  

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's bilateral hearing loss that are not encompassed by the criteria for the schedular rating assigned.  The functional loss noted on the July 2011 and October 2015 VA and October 2012 private audiological examinations (decreased hearing, with difficulty hearing or understanding conversations, the television, and the telephones, particularly when background noise is present) is fully contemplated by the schedular criteria.  The Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and are not inadequate, and that therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
As noted above, the Veteran declined to respond to VA's request that he provide the necessary information to process a claim for TDIU, and the Board previously found that such claim has been abandoned.  There has been no evidence added to the record since that time that suggests that the Veteran is unemployable due to service-connected disabilities.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

Service connection for left CTS is denied.

A compensable rating for bilateral hearing loss is denied.  


REMAND

The Board acknowledges that the matter of the "staged" ratings for PTSD has been remanded twice before and regrets the additional delay in this matter.  However, upon review of the updated record subsequent to the last prior remand, the Board notes that the Veteran reported in an April 2014 VA treatment record that he receives private treatment for depression.  Records of treatment for depression (a psychiatric disability) are clearly pertinent (and may be critical) evidence in a claim for an increased rating for PTSD (a psychiatric disability that may be manifested by depression).  [Notably, neither the Veteran-nor his attorney-had previously identified these records, which is why they were not previously sought.]  Consequently, development for the outstanding private psychiatric treatment records is necessary.  (The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.) 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide the necessary identifying information and releases for VA to obtain his private psychiatric treatment records, and then secure such records.  He must be reminded that if he does not submit the authorization forms sought as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.

If the Veteran provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.

2.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a new VA psychiatric examination if such is indicated), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claim.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney opportunity to respond.  [If the Veteran does not provide the release sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


